F I L E D
                                                              United States Court of Appeals
                                                                      Tenth Circuit
               UNITED STATES COURT OF APPEALS                         DEC 8 1997

                                 TENTH CIRCUIT                  PATRICK FISHER
                                                                          Clerk



DARREN EUGENE PERKINS,

       Plaintiff-Appellant,

v.
                                                     No. 97-3175
KANSAS DEPARTMENT OF
                                                (D.C. No. 95-CV-3250)
CORRECTIONS, DAVE SUTTLE,
                                                       (Kansas)
Unit Manager; ROBERT KECKLER,
Unit Manager; MICHAEL A.
NELSON, Warden; WILLIAM L.
CUMMINGS, Secretary of
Corrections,

       Defendants-Appellees.
---------------------------------------------

DARREN EUGENE PERKINS,

       Plaintiff-Appellant,
                                                      No. 97-3154
v.
                                                (D.C. No. 97-3170-GTV)
                                                       (Kansas)
SHERRY DETTMANN-
ROUDYBUSH, Medical Contract
Management Consultant; (NFN)
SCRIVNER, Director of Nursing,

       Defendant-Appellees.
                        ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, PORFILIO and MURPHY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The cause is

therefore ordered submitted without oral argument.

      Darren Eugene Perkins, a pro se state prisoner, brought these actions under

42 U.S.C. § 1983 asserting constitutional violations arising from his confinement

in disciplinary segregation. In appeal 97-3175, Mr. Perkins asserts that his

placement in a small cell without electrical outlets, table, chair, or shelving for

over seven months for twenty-three hours a day violated the Kansas Advisory Jail

Standards, as well as double jeopardy, equal protection, and the prohibition

against cruel and unusual punishment. After obtaining a Martinez report, the

district court ruled that Mr. Perkins had failed to demonstrate a violation of his

constitutional rights and granted defendants’ motion for summary judgment.



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, or collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                         -2-
      We have carefully reviewed the lower court’s thorough and well-reasoned

memorandum, and we AFFIRM substantially on the basis of the analysis and

authorities set out therein.

      In related appeal 97-3154, Mr. Perkins asserts that his constitutional right

to privacy was violated when defendant Sherry Dettman-Roudybush revealed facts

concerning his medical condition to two other prison officials. Mr. Perkins had

written to the Secretary of Corrections and to the prison ombudsman to complain

that his placement in the cell described above had aggravated his medical

problems. He asserts that this letter was given to Ms. Dettman-Roudybush, a

prison nurse who was the Medical Contract Management Consultant, and that she

in turn discussed the letter with the prison warden and the prison Secretary of

Programs and Staff Development.

      The district court dismissed the action as frivolous, pointing out that under

an applicable prison regulation, information contained in a prisoner’s medical

reports can be released to the warden and to the warden’s designees without

written authorization under the circumstances here. We have carefully reviewed

the district court’s ruling and we find no reversible error. Accordingly, the

dismissal is AFFIRMED.

                                      ENTERED FOR THE COURT

                                      Stephanie K. Seymour
                                      Chief Judge

                                        -3-